DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
The chamber of claim 1; 
The compartment of claim 2; 
The first portion of claim 11;
The second portion of claim 11; 
The space of claim 11;
The chamber of claim 11; and
The compartment of claim 12.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the elements claimed, the compartment and driver circuitry, are not described as related to any other previously claimed element.
Claim 3 is indefinite as depending from an indefinite claim.
claim 5, “the lamp or bulb” does not have proper antecedent basis.
With respect to claim 9, the limitation “an outside surface of the one or more fins define, in part, the chamber” is unclear.  Please explain this limitation and indicate the figure which represents the limitation and the area of the specification where this limitation is disclosed and explained.
Claim 10 is indefinite as depending from an indefinite claim.
With respect to claim 11, the claimed elements have not been disclosed in the specification using the same name presented in the claim which causes the claims to be unclear.  Applicant should name the elements in the specification and then use those names consistently in the claims for clarity.
With respect to claim 12, the elements claimed, the compartment and driver circuitry, are not described as related to any other previously claimed element.
Claim 13-20 are indefinite as depending from an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-11 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 10, 14, 15, 17 and 18 of U.S. Patent No. 10,539,315. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations of the instant claims are recited or suggested by the patented claims, as follows:
With respect to instant claim 1, U.S. Patent No. 10,539,315, claim 1, recites a housing comprising: a seat portion having one or more vents [lines 2-5, the instant “housing” is equivalent to the patented –outer housing--]; and a chamber defined between the seat portion and a portion of the housing other than the seat portion, wherein the chamber is vented to an outside of the housing only via the one or more vents [lines 12-13].
With respect to instant claim 2, U.S. Patent No. 10,539,315, claim 2 recites a compartment and driver circuity located in the compartment [line 2].
With respect to instant claim 3, U.S. Patent No. 10,539,315, claim 2, recites the compartment is not open to the chamber or the outside [lines 3-4].
With respect to instant claim 4, U.S. Patent No. 10,539,315, claim 4 recites an inner reflector having a size less than a size of the housing [lines 2-3: the instant “housing” is equivalent to the patented --outer housing—] is positioned within the portion of the housing other than the seat portion [lines 2-3: the instant “housing” is equivalent to the patented --outer housing—which is different from the seat portion: see patented claim 1, lines 2-3]; and a space defined between the housing and the inner reflector is not open to the outside [lines 6-8].
instant claim 5, U.S. Patent No. 10,539,315, claim 5, recites the chamber is configured to facilitate heat transfer from the lamp or bulb and to the outside.
With respect to instant claim 6, U.S. Patent No. 10,539,315, claim 1, recites one or more light emitting diodes are positioned within the housing and configured as a light source [lines 9-11]. 
With respect to instant claim 9, U.S. Patent No. 10,539,315, claim 14, recites the portion of the housing other than the seat portion comprises one or more fins [lines 2-3:  the instant “housing” is equivalent to the patented --second housing—which is different from the seat portion: see patented claim 1, lines 2-3]; and an outside surface of the one or more fins define, in part, the chamber [lines 4-5].
With respect to instant claim 10, U.S. Patent No. 10,539,315, claim 15, recites fluid flow into and out of the one or more vents circulates around the outside surface of the one or more fins.
With respect to instant claim 11, U.S. Patent No. 10,539,315, claim 10, recites a housing comprising: a first portion and a second portion [claim 7, lines 2-3], a space being defined between the first portion and the second portion of the housing [claim 10, line 3-4 defines the space as being between the seat and the second portion; claim 7, lines 3-4 defines the seat portion is positioned between the first and second portions; therefore the space is inherently between the first portion and the second portion]; and an inner reflector smaller than the second portion of the housing and positioned within the second portion of the housing [lines 6-9: U.S. Patent No. 10,539,315 does not recite the inner reflector concentrically smaller than the second portion, meaning the device has a circular cross section.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of U.S. Patent No. 10,539,315, claim 10, to have a circular cross section as it is well known to form lighting devices to have a circular cross section as such produces desirable light output and fits into existing luminaires.], wherein: a chamber is defined between a portion of the inner reflector and the second portion of the housing [claim 7, lines 10-11]; the space is vented to an outside of the housing via one or more vents located on the first portion [claim 10, lines 5-6]; and the chamber is not vented to the outside of the housing [claim 7, lines 15-16].
With respect to instant claim 14, U.S. Patent No. 10,539,315, claim 10, recites the space is vented to the outside of the housing only via the one or more vents located on the first portion [lines 5-6].
With respect to instant claim 15, U.S. Patent No. 10,539,315, claim 17, recites the second portion of the housing comprises one or more fins; and an outside surface of the one or more fins define, in part, the space.
With respect to instant claim 16, U.S. Patent No. 10,539,315, claim 18, recites fluid flow into and out of the one or more vents circulates around the outside surface of the one or more fins.
With respect to instant claim 17, U.S. Patent No. 10,539,315 recites the space is configured to facilitate heat transfer to the outside [this limitation is inherent in view of the limitation “the space is vented to the outside” of patented claim 10, line 5].

Claims 1-7 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-18 of U.S. Patent No. 10,746,391. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations of the instant claims are recited or suggested by the patented claims, as follows:
With respect to instant claim 1, U.S. Patent No. 10,746,391, claim 1, recites a housing comprising: a seat portion having one or more vents; and a chamber defined between the seat portion and a portion of the housing other than the seat portion, wherein the chamber is vented to an outside of the housing only via the one or more vents [lines 2-7, the instant “outside of the housing” is equivalent to the patented –outside of the lamp--].
With respect to instant claim 2, U.S. Patent No. 10,746,391, claim 2, recites a compartment and driver circuity located in the compartment [equivalent to lines 1-2].
With respect to instant claim 3, U.S. Patent No. 10,746,391, claim 3, recites the compartment is not open to the chamber or the outside [lines 3-4].
With respect to instant claim 4, U.S. Patent No. 10,746,391, claim 4, recites an inner reflector having a size less than a size of the housing is positioned within the portion of the housing other than the seat portion [lines 2-3, the instant “housing” is equivalent to the patented --outer housing--]; and a space defined between the housing and the inner reflector is not open to the outside [lines 6-7].
With respect to instant claim 5, U.S. Patent No. 10,746,391, claim 5, recites the chamber is configured to facilitate heat transfer from the lamp or bulb and to the outside.
instant claim 6, U.S. Patent No. 10,746,391, claim 6, recites one or more light emitting diodes are positioned within the housing and configured as a light source.
With respect to instant claim 7, U.S. Patent No. 10,746,391, claim 7, recites an inner reflector having a size less than a size of the housing [lines 2-3, the instant “housing” is equivalent to the patented --outer housing--] is positioned within the portion of the housing other than the seat portion [lines 4-5]; and the reflector is in thermal communication with the LEDs [line 6].
With respect to instant claim 9, U.S. Patent No. 10,746,391, claim 8 recites the portion of the housing other than the seat portion comprises one or more fins; and an outside surface of the one or more fins define, in part, the chamber [note in claim 1, “the portion” is defined separately “the seat portion”]. 
With respect to instant claim 10, U.S. Patent No. 10,746,391, claim 9, recites fluid flow into and out of the one or more vents circulates around the outside surface of the one or more fins.
With respect to instant claim 11, U.S. Patent No. 10,746,391, claim 10, recites a housing comprising [the instant “housing” is broader than the patented “lamp or bulb--.]: a first portion and a second portion, a space being defined between the first portion and the second portion of the housing [lines 2-4]; and an inner reflector concentrically smaller than the second portion of the housing and positioned within the second portion of the housing [lines 5-6, the instant “housing” is equivalent to the patented --outer housing--], wherein: a chamber is defined between a portion of the inner reflector and the second portion of the housing [lines 9-10]; the space is vented to an outside of the 
With respect to instant claim 12, U.S. Patent No. 10,746,391, claim 11, recites a compartment and driver circuity located in the compartment [lines 1-2].
With respect to instant claim 13, U.S. Patent No. 10,746,391, claim 11, recites the compartment is not open to the chamber or the outside [lines 3-4].
With respect to instant claim 14, U.S. Patent No. 10,746,391, claim 13, recites the space is vented to the outside of the housing only via the one or more vents located on the first portion [the instant “housing” is broader than the patented “lamp or bulb--.].
With respect to instant claim 15, U.S. Patent No. 10,746,391, claim 14, recites the second portion of the housing comprises one or more fins; and an outside surface of the one or more fins define, in part, the space.
With respect to instant claim 16, U.S. Patent No. 10,746,391, claim 15, recites fluid flow into and out of the one or more vents circulates around the outside surface of the one or more fins.
With respect to instant claim 17, U.S. Patent No. 10,746,391, claim 16, recites the space is configured to facilitate heat transfer to the outside.
With respect to instant claim 18, U.S. Patent No. 10,746,391, claim 17, recites one or more light emitting diodes are positioned within the second portion of the housing and configured as a light source.
With respect to instant claim 19, U.S. Patent No. 10,746,391, claim 18, recites the reflector is in thermal communication with the LEDs.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen (2012/0314426).
With respect to claim 1, Chen discloses a housing [figure 1] comprising: a seat portion [130] having one or more vents [131, 132]; and a chamber [inside 130, 140] defined between the seat portion [130] and a portion [110] of the housing other than the seat portion [130], wherein the chamber [inside 130, 140] is vented to an outside of the housing only via the one or more vents [131, 132].
With respect to claim 5, Chen discloses the chamber [inside 130, 140] is configured to facilitate heat transfer from the lamp or bulb [111] and to the outside.
claim 6, Chen discloses one or more light emitting diodes [111] are positioned within the housing and configured as a light source.
With respect to claim 8, Chen discloses one or more light emitting diodes [111] are positioned on the portion of the housing other than the seat portion [130]; and the one or more LEDs [111] are fluidly isolated from the one or more vents [131, 132].
With respect to claim 9, Chen discloses the portion of the housing other than the seat portion [130] comprises one or more fins [120]; and an outside surface of the one or more fins [120] define, in part, the chamber [140].
With respect to claim 10, Chen discloses fluid flow into and out of the one or more vents [131, 132] circulates around the outside surface of the one or more fins [120].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2012/0314426) in view of Akiyama et al. (2016/0265727).
With respect to claims 2 and 3, Chen does not disclose the claimed compartment or driver circuity located in the compartment.  Akiyama in a similar LED lamp discloses .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2012/0314426) in view of Chen (2016/0186981).
With respect to claim 7, Chen (2012/0314426) does not disclose the claimed reflector.  Chen (2016/0186981) in a similar LED lamp housing having a seat portion [13] with vents [101] discloses an inner reflector [62] having a size less than a size of the housing [figure 2] is positioned within the portion of the housing other than the seat portion [13: it is positioned on top of the light source, 61]; and the reflector [62] is in communication with the light sources [61].  Cheng (2016/0186981) does not explicitly state the reflector [62] is in thermal communication with the light sources [61], however they are in physical communication and the reflector and light sources are attached to the heat sink via locking pieces 72.  Therefore, Cheng (2016/0186981) at least suggest a thermal communication between the light source and the reflector.  The reflector directs the light produced by the light source.  
It would have been well within the skill of one versed in the art at the time the invention was made to include a reflector in thermal communication with the LED light . 

Allowable Subject Matter
As best understood, claims 11-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the double patenting rejections set forth in this office action were overcome.
As best understood, claim 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents disclose LED lighting devices with housings having vents:
Bocock et al. (2020/0318823) and Merschon et al. (2013/0271998).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/           Primary Examiner, Art Unit 2875